By the Court.

Lumpkin, J.,
delivering the opinion.
Ought the injunction in this case to have been dissolved"
The answer fully denies all the special equity set up in the bill, and the only question left to be decided is — did the Mayor and Council have authority to make the contract to construct water-works for the benefit of the city? "We do not doubt it.
By the §13 of the charter, the Mayor and members of the Council, have special power to make all contracts in their corporate capacity which they may deem necessary *52for the welfare of the city, which do not conflict with the constitution and laws of Georgia and the United States, “reference to which alone shall be had in the adjudications to be made upon this act,” — “ and to levy a tax for the fulfillment of the same.” Surely this grant is broad enough to cover this contract.
It is not shown or pretended, that a contract to construct water-works, so necessary to the health and security of the city, contravenes, either the constitution of the State, or of the Federal Government, or the laws thereof.
Judgment reversed.